Citation Nr: 1524179	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2014 and November 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

In its February 2014 remand, the Board directed the RO to schedule the Veteran for a VA examination and medical opinion to determine whether the Veteran's hypertension is related to service and, if so, whether any residuals of a stroke were caused or aggravated by his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran underwent a VA hypertension examination in May 2014, and although the examiner provided an opinion as to whether hypertension caused a stroke, the examiner did not address whether hypertension aggravated the stroke or any residuals thereof.  

In its November 2014 remand, the Board again directed the RO to schedule the Veteran for a new VA examination by a new examiner to determine whether the Veteran's hypertension is related to service and, if so, whether any residuals of a stroke were caused or aggravated by his hypertension.  Unfortunately, although the Veteran was scheduled for a new VA examination with a different examiner in February 2015, the examiner only addressed causation.  The RO deferred the rating and requested the examiner provide an addendum opinion addressing aggravation, however, the examiner simply resubmitted the same opinion regarding causation and did not address aggravation.  

Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it remains unclear to the Board whether the Veteran's stroke was aggravated by his service-connected hypertension, on remand an addendum opinion is requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's stroke or any residual thereof was aggravated by his service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a complete copy of this REMAND, to the February 2015 examiner for an addendum opinion.  If the examiner who drafted the February 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's stroke or residuals thereof were aggravated by the Veteran's service-connected hypertension. 

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


